REISSUE – DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,159,895 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Preliminary Amendment
	The preliminary amendment filed December 18, 2020 has been entered and made of record.  Claims 1-5, 7, 8, 13, 16 and 17 were amended; claims 6, 9-12, 14, 15 and 18-30 remain as originally patented; claim 31 is newly added.

Information Disclosure Statements
	The information disclosure statements filed December 18, 2020 have been made of record and the references cited therein have been considered by the examiner.

Application Data Sheet (ADS)
	In the “Domestic Benefit/National Stage Information” section of the ADS, a listing of application serial no. 15,663,171 (now U.S. Patent No. 9,855,498) is missing.  This application is part of the family chain for the instant reissue application and should be included.  

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed December 18, 2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: The error statement, while indicating that patent claims 1 and 13 contain an error, is incomplete.  The error statement indicates that:

    PNG
    media_image1.png
    46
    680
    media_image1.png
    Greyscale
 
Thus, in accordance with MPEP 1414, Roman Numeral II, (B), third paragraph, wherein it is stated that “[f]or an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden,” Reissue Applicants’ error statement correctly names patented claims 1 and 13.  However, further according to MPEP 1414, Roman Numeral II, (B), third paragraph, wherein it is stated that “[i]n identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression . . .  in an original claim, and how it renders the original patent wholly or partly inoperative or invalid,” Reissue Applicant’s error statement fails to indicate that patented claim 1 is unduly narrow because of claim 1’s “rigid” language which has been removed in the amended claim and patented claim 13 is unduly narrow because of claims 13’s language of “a fastening detent” which has been removed in amended claim 13.

Recapture
Claims 1-8 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  Specifically, amended independent claim 1 omits recitation of the fastening mechanisms that secure the first confinement structure to the rigid structural bridge and secure the second confinement structure to the rigid structural bridge.  During the prosecution of the application serial no. 14/611,804, applicant added similar claim language to independent claim 1 in the ‘804 application (incorporating dependent claim 4 into independent claim 1) following a telephone interview on April 15, 2015 with the examiner.  In the interview, it was agreed that incorporating dependent claim 4 into independent claim 1 would place the claims in condition for allowance.  The claim language added to independent claim 1 in the ‘804 application was as follows: a fastening mechanism cooperating with the pair of confinement structures, the fastening mechanism secures the pair of confinement structures one to the other.  Although the language added in the ‘804 application is not identical to the language omitted from independent claim 1 in the instant reissue application, it is not patentably distinct.  MPEP 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  
  
As these limitations are not present in claims 1-8 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and their equivalent structure disclosed in the specification are as follows:
	Claims 19-23: “means for controlling movement of the virtual object displayed on the electronic display screen of the computing device” – control modules and structural bridge;
	Claim 24: “first means for attaching an input device to a computing device” – confinement structures, structural bridge and fastening mechanisms; and “second means for controlling a movement of a virtual object displayed on said electronic display screen of said computing device” – control modules and communication link.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Street et al. (U.S. Patent Application Publication No. 2010/0250815).
In regard to claims 1, 2 and 6-9, Street et al. teach a docking cradle 1 for a multi-function display unit 10 where the docking cradle 1 is generally U-shaped and has a first arm 2a and a second arm 2b and a base 4 (see Figs. 1 and 2 and para. 0037).  Figure 1 shows that first arm 2a and second arm 2b are adjacent opposing sides of the display unit 10.  The arms 2a, 2b are shaped with respective first and second supporting formations 6a, 6b that extend inwardly from the rear of arms 2a, 2b and first and second flanges 3a, 3b extend inwardly from the front of arms 2a, 2b (see Figs. 2 and 2 and para. 0037).  Base 4 also has a base flange 5 that extends inwardly from the front of base 4 (see Fig. 2 and para. 0037).  The base 4, arms 2a, 2b, flanges 3a, 3b, base flange 5, supporting formations 6a, 6b define a bay 8 into which an oblong multi-function display unit 10 may be engaged and supported (see para. 0038).  When the display unit 10 is engaged in the bay 8, a docking port (not shown) in a bottom face of the display unit 10 connects to a corresponding opposed interface 20 located on the base 4 and extending into the bay 8 to facilitate data communication between the display unit 10 and the cradle (see para. 0043).  Thus, the base 4 defines a passageway between the arms 2a, 2b and the arms 2a, 2b are configured for electronic communication with the display unit 10.  Various buttons 30ai to 30av and 30bi to 30bv are mounted beside the display unit 10 on the first and second arms 2a, 2b, respectively, as are back button 34 and directional pad 32 (see Fig. 3 and paras. 0045-0047).  Figure 3 shows that the buttons and pad reside in apertures on the top or front face of the arms 2a, 2b and are separate and distinct structures from the arms 2a, 2b.  In regard to claims 3-5, see Figures 2 and 4a.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Street et al. (U.S. Patent Application Publication No. 2010/0250815) in view of Lam (U.S. Patent No. 7,733,637).
	In regard to claims 19 and 24, see the above rejection for claim 1.  With further respect to claims 19 and 24, Street et al. do not specifically teach that the display unit 10 has a resident electronic game displaying a virtual object or that the arms 2a, 2b provide a means for controlling the virtual object.  However, it is noted that Street et al. teaches directional pad 32, which is traditionally used for gaming.  Lam teaches a similar gaming sled 2003 that has a receiving portion 2000 adapted to receive and hold a computer system 100 in a horizontal position (see Fig. 7 and col. 9, lines 20-24).  The gaming sled 2003 has a left side gaming portion 502L and a right side gaming portion 502R with a joystick knob 800 and multiple gaming function buttons 801 (see Fig. 7).  In the device of Lam, the computer system 100 would include resident electronic games (e.g., software).  Thus, it is inherent in the gaming functions disclosed that some sort of virtual image would appear on the computer system 100 to be controlled by the user using the joystick 800 and/or the buttons 801.  Lam thus demonstrates that sleds or docking cradles for holding and communicating with a display or computer for the purpose of playing electronic games were well known in the art.  Since Street et al. teach a display unit 10 with controls for controlling what is displayed on the display unit 100 as well as a directional pad 32, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the display unit 10 of Street et al. with a resident electronic game displaying a virtual object as well as a means to control the virtual objects (such as a joystick or a directional pad).  In regard to claim 21, see the above rejections for claims 1 and 9.  
	
	Claims 13-18, 20, 22, 25, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Street et al. (U.S. Patent Application Publication No. 2010/0250815) in view of Lam (U.S. Patent No. 7,733,637) and Hirschman (U.S. Patent Application No. 2012/0271967).
	In regard to claims 13, 17, 18, 20, 22, 25, see the above rejection for claim 1.  With further respect to claims 13, 17, 18, 20, 22, 25, Street et al. are silent as to an attachment stay on the first and second arms 2a, 2b and a retention member on base 4 to facilitate joining the first and second arms 2a, 2b to the base 4 (or a fastening member to join the arms 2a, 2b and base 4, as is recited in claims 18, 20 and 25).  However, as noted above, Lam teaches a similar gaming sled 2003 that has a receiving portion 2000 adapted to receive and hold a computer system 100 in a horizontal position (see Fig. 7 and col. 9, lines 20-24).  The gaming sled 2003 has a left side gaming portion 502L and a right side gaming portion 502R with a joystick knob 800 and multiple gaming function buttons 801 (see Fig. 7).  Lam teaches that the gaming sled 2003 may be of a modular construction so that a user who is entering data via keyboard halves 501L, 501R (of keyboard sled 2002) could remove the keyboard halves and replace them with gaming halves 502R, 502L, without having to disengage the portable computer system 100 (see col. 10, lines 20-34).  Similarly, Hirschman teaches a portable computer system 100 that has retention ports 122 for receiving the retention posts 162 on a game accessory (see Figs. 1 and 2A and paras. 0052-0053).  Figures 4A-4C show the retention post 162 engaging with the retention port 122 where the retention post 162 includes spring-loaded plungers 320 (see also paras. 0062-0064).  Lam shows that having control modules that detach from the bridge structure is known in the art, for the purpose of interchangeability of control modules.  Furthermore, it is well settled that the separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make the arms 2a, 2b of Street et al. removable from the base 4, in the manner disclosed by Lam.  Furthermore,   Hirchmann demonstrates a specific mechanism for attaching a game accessory using retention ports and posts (similar to retention stays or latches).  It would have been obvious for one of ordinary skill in the art at the time the invention was made to utilize the retention ports and posts taught by Hirchmann on the arms 2a, 2b and base 4 of Street et al. as a means for making the arms 2a, 2b removable from the base 4.  In regard to claims 14 and 15, see the above rejections for claims 1, 2 and 9.  In regard to claim 16, see the above rejection for claims 3-5.  In regard to claims 26-30, see the above rejections for claims 1 and 9.  Note Figure 1 which shows that the base 4 provides a void in the mid-section and Figure 2 which shows that the base 4 masks a portion of a mid-region of the back of the display device 10.  

Allowable Subject Matter
Claims 10-12, 23 and 31 are objected to as being dependent upon a rejected base claim (with respect to the prior art), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  NOTE: Claims 10-12, 23 and 31 are subject to the rejection under 35 USC 251, as set forth above.  


Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/
Conf:  /GAS/


	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,159,895 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.